09-01364-cgm        Doc 677      Filed 01/19/21 Entered 01/19/21 08:19:34            Main Document
                                             Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 SECURITIES INVESTOR PROTECTION
 CORPORATION,                                                        Adv. Pro. No. 08-01789 (SMB)

                         Plaintiff-Applicant,                        SIPA Liquidation

                  v.                                                 (Substantively Consolidated)

 BERNARD L. MADOFF INVESTMENT
 SECURITIES LLC,

                         Defendant.
 In re:

 BERNARD L. MADOFF,

                     Debtor.
 IRVING H. PICARD, Trustee for the Liquidation of
 Bernard L. Madoff Investment Securities LLC,
                                                                     Adv. Pro. No. 09-01364 (SMB)
                          Plaintiff,

                  v.

 HSBC BANK PLC, et al.,

                          Defendants.




                                   STIPULATION AND ORDER

          Irving H. Picard, as trustee (“Trustee”) for the liquidation of Bernard L. Madoff Investment

Securities LLC (“BLMIS”) under the Securities Investor Protection Act, 15 U.S.C. § 78aaa-lll

(“SIPA”), substantively consolidated with the chapter 7 estate of Bernard L. Madoff, and

defendant HSBC Securities Services (Luxembourg) S.A. (“HSSL”) (together, the “Parties”), by

and through their respective undersigned counsel, hereby stipulate and agree as follows:
09-01364-cgm       Doc 677     Filed 01/19/21 Entered 01/19/21 08:19:34            Main Document
                                           Pg 2 of 3



       WHEREAS, on November 16, 2020, the Trustee filed a motion seeking the issuance of a

Letter of Request requesting documents from HSSL, a Luxembourg entity (ECF No. 648) (the

“Motion”);

       WHEREAS, the Parties held a meet and confer on January 14, 2021 and have agreed on

an adjusted briefing schedule to allow for further discussions on the Motion;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

between the undersigned counsel that:

       1. The deadline to file an objection to the Motion is adjourned from January 19, 2021 to

             February 19, 2021;

       2. The deadline to file a reply is adjourned from February 2, 2021 to March 5, 2021;

       3. The hearing date for the motion is adjourned from February 10, 2021 to March 10,

             2021; and

       4. This stipulation is without prejudice to the arguments of either HSSL or the Trustee,

             including but not limited to that the Court lacks personal jurisdiction over HSSL.



                            [Remainder of Page Intentionally Left Bank]
09-01364-cgm     Doc 677    Filed 01/19/21 Entered 01/19/21 08:19:34          Main Document
                                        Pg 3 of 3




Dated: January 15, 2021
       New York, New York



 /s/ Oren J. Warshavsky                      /s/ Nowell D. Bamberger
 BAKER & HOSTETLER LLP                       CLEARY GOTTLIEB STEEN &
 45 Rockefeller Plaza                        HAMILTON LLP
 New York, New York 10111                    Nowell D. Bamberger
 Telephone: (212) 589-4200                   (admitted pro hac vice)
 Facsimile: (212) 589-4201                   2112 Pennsylvania Avenue, N.W.
 David J. Sheehan                            Washington, D.C. 20037
 Email: dsheehan@bakerlaw.com                Telephone: (202) 974-1500
 Oren J. Warshavsky                          Facsimile: (202) 974-1999
 Email: owarshavsky@bakerlaw.com             Email: nbamberger@cgsh.com
 Michelle R. Usitalo
 Email: musitalo@bakerlaw.com                One Liberty Plaza
                                             New York, New York 10006
 Attorneys for Irving H. Picard, Trustee     Telephone: (212) 225-2000
 for the Substantively Consolidated SIPA     Facsimile: (212) 225-3999
 Liquidation of Bernard L. Madoff            Thomas J. Moloney
 Investment Securities LLC and the Estate    Email: tmoloney@cgsh.com
 of Bernard L. Madoff                        Joseph M. Kay
                                             Email: jkay@cgsh.com

                                             Attorneys for HSBC Securities Service
                                             (Luxembourg) S.A.




So Ordered This 19th Day of January, 2021


                                            /s/ STUART M. BERNSTEIN
                                            Honorable Stuart M. Bernstein
                                            United States Bankruptcy Judge
